           Case 2:17-cv-00214-JAD-EJY Document 105
                                               104 Filed 12/28/20
                                                         12/24/20 Page 1 of 3
                                                                            4




 1   ASHLIE L. SURUR, ESQ.
     Nevada Bar No. 11290
 2   asurur@lawhjc.com

 3     HALL JAFFE & CLAYTON, LLP
             7425 Peak Drive
 4       Las Vegas, Nevada 89128
              (702) 316-4111
 5          Fax (702) 316-4114

 6   Attorneys for Sunrise Ridge Master
     Homeowners Association
 7
                          UNITED STATES DISTRICT COURT
 8                             DISTRICT OF NEVADA

 9
     THE BANK OF NEW YORK MELLON                  Case No.: 2:17-cv-00214-JAD-EJY
10   FKA THE BANK OF NEW YORK AS
     TRUSTEE FOR THE                              STIPULATION AND ORDER TO
11   CERTIFICATEHOLDERS CWMBS, INC.,               REOPEN TO LIFT STAY AND
     CHL MORTGAGE PASS-THROUGH                         TO DISMISS WITH
12   TRUST 2005-HYB4, MORTGAGE PASS-                     PREJUDICE
     THROUGH CERTIFICATES, SERIES 200-
13   HYB4,

14                Plaintiff,
                                                           ECF No. 104
15   vs.

16   SUNRISE RIDGE MASTER
     HOMEOWNERS ASSOCIATION; SFR
17   INVESTMENTS POOL 1, LLC; and
     NEVADA ASSOCIATION SERVICES,
18   INC.,

19               Defendants.
     _________________________________________
20   SFR INVESTMENTS POOL 1, LLC,

21                Counter/Cross Claimant,

22   vs.

23   THE BANK OF NEW YORK MELLON
     FKA THE BANK OF NEW YORK AS
24   TRUSTEE FOR THE
     CERTIFICATEHOLDERS CWMBS, INC.,
25   CHL MORTGAGE PASS-THROUGH
     TRUST 2005-HYB4, MORTGAGE PASS-
26   THROUGH CERTIFICATES, SERIES 200-
     HYB4; PATTY TAN, an individual,
27
                  Counter/Cross Defendants.
28

                                              1
           Case 2:17-cv-00214-JAD-EJY Document 105
                                               104 Filed 12/28/20
                                                         12/24/20 Page 2 of 3
                                                                            4




 1          The Bank Of New York Mellon fka The Bank Of New York As Trustee for

 2   The Certificateholders CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-

 3   HYB4, Mortgage Pass-Through Certificates, Series 2005-HYB4 Mortgage Pass-

 4   Through Certificates, Series 200-HYB4 (“BoNYM”), SFR Investment Pool 1, LLC

 5   (“SFR”), and Sunrise Ridge Master Homeowners Association (“HOA”), by and

 6   through their respective counsel of record, stipulate as follows:

 7          1.    BNYM filed its Complaint against SFR and HOA on January 25, 2017

 8   [ECF No. 1].

 9          2.    The parties filed a Joint Status Report and Stipulation and Order to

10   Stay Proceedings (First Request) on August 28, 2020 [ECF No. 100].

11          3.    The Court entered its Order to Stay Proceedings and Vacate Trial

12   (First Request) on August 31, 2020, and administratively closed this case [ECF

13   No. 101], which directed Plaintiff to file a motion to reopen and dismiss the case

14   within 120 days of the order.

15          4.    The parties to this stipulation have now resolved the claims in this

16   action, except for SFR’s claim against Patty Tan, and desire to obtain a stipulated

17   dismissal.

18          5.    The parties agree to re-open the case and lift the stay.

19          6.    Once this order is entered both re-opening this case and lifting the

20   stay, SFR intends to resolve its claims against Patty Tan by a motion for default

21   judgment.

22          7.    There is therefore good cause to reopen the case and lift the stay.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                               2
          Case 2:17-cv-00214-JAD-EJY Document 105
                                              104 Filed 12/28/20
                                                        12/24/20 Page 3 of 3
                                                                           4




 1          8.    These stipulating parties agree to dismiss all claims asserted in this

 2   case with prejudice, except for SFR’s claims against Patty Tan, with each party to

 3   bear its own fees and costs.

 4   Dated: December 24, 2020                        Dated: December 24, 2020
 5   HALL, JAFFE & CLAYTON, LLP                      KIM GILBERT EBRON
 6
      /s/ Ashlie L. Surur                            /s/ Karen L. Hanks
 7   Ashlie L. Surur, Esq.                           Diana S. Ebron, Esq.
     Nevada Bar No. 11290                            Nevada Bar No. 10580
 8   7425 Peak Drive                                 Jacqueline A. Gilbert, Esq.
     Las Vegas, Nevada 89128                         Nevada Bar No. 10593
 9   Attorneys for Sunrise Ridge Master              Karen L. Hanks, Esq.
     Homeowners Association                          Nevada Bar No. 9578
10                                                   Jason G. Martinez, Esq.
                                                     Nevada Bar No. 13375
11                                                   7625 Dean Martin Drive, Suite 110
                                                     Las Vegas, Nevada 89139
12                                                   Attorneys for SFR Investments Pool 1, LLC
     Dated: December 24, 2020
13
     AKERMAN LLP
14

15   /s/ Nicholas E. Belay
     Ariel E. Stern, Esq.
16   Nevada Bar No. 8276
     Natalie L. Winslow, Esq.
17   Nevada Bar No. 12125
     Nicholas E. Belay, Esq.
18   Nevada Bar No. 15175
     1635 Village Center Drive, Suite 200
19   Las Vegas, Nevada 89134
     Attorneys for Bank of New York Mellon
20

21
                                             ORDER
22
           Based       the parties' stipulation [ECF No. 104] and good cause appearing, IT IS
                   on ORDERED:
             IT IS SO
23   HEREBY ORDERED that the STAY is LIFTED and all claims in this action are
24
     DISMISSED with prejudice, EXCEPT for SFR Investments Pool 1, LLC's claims ____
                                                  UNITED STATES DISTRICT COURT JUDGE
     against defaulted party Patty Tan, each side to bear its own fees and costs. The Clerk
25   of Court is directed to REOPEN this case and terminate all parties except for Cross
     Claimant SFR Investments Pool 1, LLC and       Cross Defendant Patty Tan.
                                                  DATED:
26
27
                                                     _________________________________
28                                                   U.S. District Judge Jennifer A. Dorsey
                                                     Dated: December 28, 2020
                                                 3
